Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Response to Amendment
Applicant presents the following arguments in the November 06, 2020 amendment.
Applicant's arguments with respect to claims 1, 11 and 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
In view of amendment filed November 06, 2020 to the title, the claim(s) 20 rejected under 35 USC§ 101 is withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Owara et al. (US 7,966,293 B1, hereinafter Owara) in view of Bardham (US 9,430,330 B1, hereinafter Bardham) and in view of Kumar et al. (US 2019/0087282 A1, hereinafter Kumar). 
Regarding independent claim(s) 1, Owara discloses a method for operating a data management system, comprising: identifying a set of files within the file system to be restored to a hardware server; acquiring metadata associated with the set of files within the file system (Owara discloses the file server (or filer) includes a storage operating system that implements a file system to logically organize the information as a hierarchical structure of directories and files on the disks. storage system provides the basic system of storing a datum and of holding the datum until it is retrieved at a later time. All the storage devices differ in speed, cost, size and volatility, (Col. 9 line 20-67, Col. 10 line 1-67, Col. 11 line 1-67 and Col. 12 line 1-67). This reads on the claim concept of operating a data management system. File system uses files to store metadata describing the layout of its file system; these metadata files include, among others, an inode file. A file handle, i.e., an identifier that includes an inode number. An exemplary file system data identifier buffer tree structure (using inodes in this example-but other forms of block and data identifiers can be employed) 100 is shown in FIG. 1. Over the exemplary tree structure may reside a file system information. The root inode 105 contains information describing the inode file associated with a given file system. In this exemplary file system inode structure root inode 105 contains a pointer to the inode file indirect block 110. The inode file indirect block 110 contains a set of pointers to inode file and data blocks 115. The inode file data block 115 includes pointers to file and data blocks to 120A, 120B and 120C. Each of the file data blocks 120(A-C) is capable of storing. (Metadata) about the active file system at the particular point in time for which the image is taken. File system, it is meant generally a structuring of data and metadata on a storage device, such as disks, which permits reading/writing of data on those disks. Metadata relates to databases, the data is often stored in tables and fields within the database, (see Owara: Col. 5 line 1-67, Col. 14 line 1-67, Col. 17 line 1-67, Col. 18 Line 1-67 and Col. 20 line 1-67). This reads on the claim concept of identifying a set of files within the file system to be restored to a hardware server; acquiring metadata associated with the set of files within the file system); 
(Owara discloses file data block has been modified the PCPI inode 205 contains a point to the original inode file system indirect block 110 which in turn contains a link to the inode file data block. This inode file data block 115 contains pointers to the original file data blocks 120A, 120B and 120C. A hard link is a file that points to the same underlying inode, as another file. A file system protocol layer provides multi-protocol file access and to that end.  File system, it is meant generally a structuring of data and metadata on a storage device, such as disks, which permits reading/writing of data on those disks. (see Oware: Col. 9 line 1-67, Col. 11 line 1-67, Col. 13 line 1-67, Col. 16 line 1-67 and Col. 17 line 1-67). This reads on the claim concept of identifying a set of multi-link files of the set of files within the file system, assigned to more than one hard link based on the metadata);
	identifying a first set of master files out of files with a same device identifier and inode number. within the set of multi-link files based on the metadata; identifying a second set of non-master files out of files with the same device identifier and inode number, within the set of multi-link files based on the metadata (Owara discloses master files contain descriptive data, such as name and address, as well as summary information. The root inode 105 contains information describing the inode file associated with a given file system. In this exemplary file system inode structure root inode 105 contains a pointer to the inode file indirect block 25 110. The inode file indirect block 110 contains a set of pointers to inode file and data blocks 115. The inode file data block 115 includes pointers to file and data blocks to 120A, 120B and 120C. Each of the file data blocks 120(A-C) is capable of storing (stored on a storage device) data. A PCPI is an image (typically read-only) of a file system at a point in time, which is stored on the same primary storage device (same device identifier) as is the active file system and is accessible by users of the active file system. A hard link is a file that points to the same underlying inode, as another file. A file system protocol layer provides multi-protocol file access and to that end.  File system, it is meant generally a structuring of data and metadata on a storage device, such as disks, which permits reading/writing of data on those disks.  A PCPI can also include other information (metadata) about the active file system at the particular point in time for which the image is taken. File system data identifier buffer tree structure (using inodes in this example-but other forms of block and data identifiers can be employed). A file system that organizes data and program files in a top-to-bottom structure. All modern operating systems use hierarchical file systems, wherein access to the data starts at the top and proceeds downward throughout the levels of the hierarchy. See file system, root directory and path. An inode is denoted by the phrase file serial number, defined as a per-file system unique identifier for a file. That file serial number, together with the device ID of the device containing the file, uniquely identify the file within the whole system. (master files/non-master files), (see Owara: Col. 9 line 20-67, Col. 11 line 1-67, Col. 13 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67, Col. 19 line 1-67, Col. 20 line 1-67, Col. 21 line 1-67 and Col. 22 line 1-24). This reads on the claim concept of identifying a first set of master files out of files with a same device identifier and inode number, within the set of multi-link files based on the metadata; identifying a second set of non-master files out of files with the same device identifier and inode number, within the set of multi-link files based on the metadata). 
	However, Owara does not appears to specifically disclose detecting that a first master file for a second file of the second set of non-master files is not in the set of files to be restored.
	In the same field of endeavor, Bardhan discloses detecting that a first master file for a second file of the second set of non-master files is not in the set of files to be restored (the metadata storage module stores backup data and environment metadata to one or more storage devices and produces the master directory data structure for recording/tracking various information regarding the backup data and environment metadata (e.g., address location paths, permissions, etc.), (see Barhan: Col. 7 line 1-67, Col. 17 line 1-67, Col. 18 line 6- 67 and Col. 20 line 1-67). Datasets are used for non-master parts that are alternative representations of the master model. This allows a flexible part in different files without requiring a different part number (or revision/inode number) for each files. This reads on the claim concept detecting that a first master file for a second file of the second set of non-master files is not in the set of files to be restored); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify restore to source file server of data structures (such as directories and files) of Owara in order to have incorporated detecting data, as disclosed by Bardhan, since both of these mechanisms are directed to primary hierarchy root and root directory of the entire file system hierarchy. All files and directories appear under the root directory /, even if they are stored on different physical or virtual devices. Some of these directories only exist on a particular system if certain subsystems, such as the X Window System, are installed. A hierarchical file system is how drives, folders, and files are displayed on an operating system. In a hierarchical file system, the drives, folders, and files are displayed in groups, which allows the user to see only the files they're interested in seeing. Master file collection of records pertaining to one of the main subjects of an information system, such as customers, employees, products and vendors. Master files contain descriptive data, such as name and address, as well as summary information. A master dataset is a comprehensive listing of the fixed characteristics of the observations that might occur in any other project dataset. Create the master dataset as soon as you begin working with a new unit of observation. Creating a master dataset at this point is useful as it often reveals any potential issues in the data collected for population frame work. It is important to find these errors before beginning any field work. For example, a research team has surveyed students and then receives administrative data on school budgets to merge into the student dataset, they should create a master dataset for schools before proceeding. The Master Data folder, which the folder command generates when creating the data work folder contains the deidentified data. The Master Data folder should contain a sub-folder for each unit 
	However, Owara and Bardhan does not appears to specifically disclose nominating the second file to become a second master file in response to detection that the first master file for the second file of the second set of non-master files is not in the set of files to be restored; restoring the first set of master files; restoring the second file using the first master file; and transmitting instructions for the second set of non-master files to the hardware server subsequent to restoring the second file including transmitting an instruction to link a third file of the second set of non-master files to the second file. 
	In the same field of endeavor, Kumar discloses nominating the second file to become a second master file in response to detection that the first master file for the second file of the second set of non-master files is not in the set of files to be restored (Kumar disclose each time a new set of content indexing operations are to be performed (e.g., after a new secondary copy operation is complete), the content indexing system 330 (and/or the media agents 144) can rotate which content indexing proxy 332 (and/or content indexing proxy 344) is selected to act as a master proxy, (see Kumar: Para. 0309, 0310, 0354 and 0355). A primary data object and/or metadata that is different from the original format, e.g., in a compressed, encrypted, de duplicated, or other modified format. For instance, secondary storage computing devices 106 can generate new metadata or other information based on said processing, and store the newly generated information along with the secondary copies, (see Kumar: Para. 0138). The first archive file should be split between two different controller content indexing proxies 332B-332N. Similarly, if one archive file is associated with primary data that total 1 TB in size whereas a second archive file is associated with primary data that total 500 GB in size, then the task splitting thread 434 may determine that the primary data associated with the second archive file should be assigned to the same controller content indexing proxy 332B-332N and the primary data associated with the first archive file should be split between two different controller content indexing proxies, (see Kumar: Para. 0350-0352). This reads on the claim concept of nominating the second file to become a second master file in response to detection that the first master file for the second file of the second set of non-master files is not in the set of files to be restored); 
	restoring the first set of master files; restoring the second file using the first master file (the media agent 144 may convert the data file into a secondary copy of the data file and store the secondary copy of the data file in the secondary storage device, (see Kumar: Para. 0360 and 0364-
0369). the operations performed by a master proxy to instruct controller proxies to begin content indexing restored versions of secondary copies, (see Kumar: Para. 0370-0374). This reads on the claim concept of restoring the first set of master files; restoring the second file using the first master file); and 
	transmitting instructions for the second set of non-master files to the hardware server subsequent to restoring the second file including transmitting an instruction to link a third file of the second set of non-master files to the second file (the server may execute one task to request a list of files that need to be content indexed, a second task to request from a media agent a restore of the files in the received list of files, a third task to receive restored files from the media agent, and/or a fourth task to perform the content indexing, (see Kumar: Para. 0074). Subsequent incremental and/or differential backups, (see Kumar: 0197-0201). Storage manager 140 manages the operation of various hardware and software components in system and communicating with data agents 142 and media agents 144, including transmitting instructions, (see Kumar: Para. 0143-0153 and 0175). A link in a metadata file 186/187. For example, data block B2 in the container file 190 is referred to by a link in metadata file 187 in chunk folder 185, (see Kumar: Para. 0306-0308). Each time a new set of content indexing operations are to be performed (e.g., after a new secondary copy operation is complete), the content indexing system 330 (and/or the media agents 144) can rotate which content indexing proxy
332 (and/or content indexing proxy 344) is selected to act as a master proxy, (see Kumar: Para. 0309,
0310, 0333, 0354 and 0355). This reads on the claim concept of transmitting instructions for the second set of non-master files to the hardware server subsequent to restoring the second file including transmitting an instruction to link a third file of the second set of non-master files to the second file). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify restore to source file server of data structures (such as directories and files) and detecting the files of Owara and Bardhan in order to have incorporated subsequent to restoring file, as disclosed by Kumar, since both of these mechanisms are directed to the Master Data folder, which the folder command generates when creating the data work folder contains the deidentified data. The Master Data folder should contain a sub-folder for each unit of observation. Each unit of observation sub-folder should be named in a way that allows anyone unfamiliar with the folder to still understand the unit of observation for each dataset. A file system relies on data structures about the files, as opposed to the contents of that file. The former are called metadata data that describes data. Each file is associated with an inode, which is identified by an integer, often referred to as an inumber or inode number. A file system needs to store files, and they also contain directories. The files are stored within the directories, and these directories can have subdirectories. Something, somewhere, has to record where all the files are located within the file system. A file system requires many more than that. There are thousands and thousands of each structure. Every file and directory requires an inode, and because every file is in a directory, every file also requires a directory structure. Directory structures are also called directory entries. Each inode has an inode number, which is unique within a file system. The same inode number might appear in more than one file system. A database is an organized collection of data, generally stored and accessed electronically from a computer system. Where databases are more complex they are often developed using formal design and modeling techniques. A number of companies have reported subsequent events for concepts that are durations. Master files contain descriptive data, such as name and address, as well as summary information. A master dataset is a comprehensive listing of the fixed characteristics of the observations that might occur in any other project dataset. Create the master dataset as soon as you begin working with a new unit of observation. Creating a master dataset at this point is useful as it often reveals any potential issues in the data collected for population frame work. Incorporating the teachings of Kumar into Owara and Bardhan would produce files assigned to the respective server that have not been content indexed. The servers may then request a media agent to restore the assigned files from secondary storage and provide the restored files to the servers. The servers may then content index the received restored files. Once the content indexing is complete, the servers can send the content index information to the backup and CI database for storage, as disclosed by Kumar, (see Abstract). 
	Regarding dependent claim(s) 2, the combination of Owara, Bardhan and Kumar discloses the method as in claim 1. However, Owara and Kumar does not appear to specifically disclose wherein: the nominating the second file to become the second master file includes identifying the second file as the file out of a group of files within the set of files to be restored with the same device identifier and inode number that has the most recent creation date.
	In the same field of endeavor, Bardhan discloses wherein: the nominating the second file to become the second master file includes identifying the second file as the file out of a group of files within the set of files to be restored with the same device identifier and inode number that has the most recent creation date (Once the data set to be backed up is identified and a destination volume/Qtree is selected as the secondary platform, an agent module may be installed on the primary platform and backup parameters configured, (see Bardhan: Col. 11 line 9-67). The sequence of data and metadata blocks 575 may indicate the time order that the data and metadata blocks are sent by the server system as well as the time order that the data and metadata blocks are received by storage system, (see Bardham: Col. 13 line 1-67 and Col. 14 line 1-67). The metadata storage module 114 may then produce or update a master directory data structure 850 (operation 647) based on the received sequence 575 of backup data blocks 506 and environment metadata blocks 509 and data and metadata inode numbers, (see Bardhan: Para. Col. 17 line 1-67 and Col. 18 line 1-67). File may contain a server system ID field 820 for storing an identifier of the server system from which the represented data or metadata block/file was received. Further, an entry representing a data or metadata block/file may contain a block/file type field 825 for storing a type (data or metadata) of the block/file, (see
Bardham: Col. 20 line 1-67 and FIG. 5-8). This reads on the claim concept of the nominating the second file to become the second master file includes identifying the second file as the file out of a group of files within the set of files to be restored with the same device identifier and inode number that has the most recent creation date).
	Regarding dependent claim(s) 3, the combination of Owara, Bardhan and Kumar discloses the method as in claim 1. However, Owara and Kumar does not appear to specifically disclose wherein: the nominating the second file to become the second master file includes identifying the second file as the file out of a group of files within the set of files to be restored with the same device identifier and inode number that has the greatest number of file restores within a prior time period. 
	In the same field of endeavor, Bardhan discloses wherein: the nominating the second file to become the second master file includes identifying the second file as the file out of a group of files within the set of files to be restored with the same device identifier and inode number that has the greatest number of file restores within a prior time period (Once the data set to be backed up is identified and a destination volume/Qtree is selected as the secondary platform, an agent module may be installed on the primary platform and backup parameters configured, (see Bardhan: Col. 11 line 9-67). The sequence of data and metadata blocks 575 may indicate the time order that the data and metadata blocks are sent by the server system as well as the time order that the data and metadata blocks are received by storage system. An inode data structure for a file may comprise a root level inode 502, zero or more indirect blocks 504, and one or more data blocks 506 (comprising the backup data). The root level inode 502 may store information about the file (such as name of the file, when the file was produced or last modified, ownership of the file, access permission for the file, size of the file, etc.). An inode 502 may also contain pointers 505 that ultimately lead to the storage locations of the data blocks 506 of the file, (see Bardham: Col. 13 line 1-67 and Col. 14 line 1-67). The metadata storage module 114 may then produce or update a master directory data structure 850 (operation 647) based on the received sequence 575 of backup data blocks 506 and environment metadata blocks 509 and data and metadata inode numbers, (see Bardhan: Para. Col. 17 line 1-67 and Col. 18 line 1-67). File may contain a server system ID field 820 for storing an identifier of the server system from which the represented data or metadata block/file was received. Further, an entry representing a data or metadata block/file may contain a block/file type field 825 for storing a type (data or metadata) of the block/file, {see Bardham: Col. 20 line 1-67 and FIG. 5-8). The copies may be transmitted by the ASUP access module 415 to the auto support database 425 at periodic time intervals, (see Bardham: Col. 12 line 40-67). The set may be assembled from the blocks/files that were previously received and stored for the specified server system by using the master directory data structure to locate the blocks/files for the specified server system, (see Bardhan: Col. 19 line 10-30).
The order and number of steps of the backup method 700 are for illustrative purposes only and, in other embodiments, a different order and/or number of steps are used, (see Bardhan: Col. 19 line 1-
67). This reads on the claim concept of wherein: the nominating the second file to become the second master file includes identifying the second file as the file out of a group of files within the set of files to be restored with the same device identifier and inode number that has the greatest number of file restores within a prior time period). 
	Regarding dependent claim(s) 4, the combination of Owara, Bardhan and Kumar discloses the method as in claim 1. However, Owara and Bardhan does not appear to specifically disclose wherein: the nominating the second file to become the second master file is performed by a storage appliance.
	In the same field of endeavor, Kumar discloses wherein: the nominating the second file to become the second master file is performed by a storage appliance (Kumar disclose The storage manager 140 generally initiates, performs, coordinates, and/or controls storage and other information management operations performed by system, (see Kumar: Para. 0142 and 0143). The computer program instructions may also be loaded to a computing device or other programmable data processing apparatus to cause operations to be performed on the computing device, see Kumar: 0491-0494). Each time a new set of content indexing operations are to be performed (e.g., after a new secondary copy operation is complete), the content indexing system 330 (and/or the media agents 144) can rotate which content indexing proxy 332 (and/or content indexing proxy 344) is selected to act as a master proxy, {see Kumar: Para. 0309, 0310, 0354 and 0355). A primary data object and/or metadata that is different from the original format, e.g., in a compressed, encrypted, de duplicated, or other modified format. For instance, secondary storage computing devices 106 can generate new metadata or other information based on said processing, and store the newly generated information along with the secondary copies, {see Kumar: Para. 0138). The first archive file should be split between two different controller content indexing proxies 332B-332N. Similarly, if one archive file is associated with primary data that total 1 TB in size whereas a second archive file is associated with primary data that total 500 GB in size, then the task splitting thread 434 may determine that the primary data associated with the second archive file should be assigned to the same controller content indexing proxy 332B-332N and the primary data associated with the first archive file should be split between two different controller content indexing proxies, {see Kumar: Para. 0350-0352). This reads on the claim concept of wherein: the nominating the second file to become the second master file is performed by a storage appliance); and
	the transmitting the instructions for the second set of non-master files includes transmitting the instructions for the second set of non-master files from the storage appliance to the hardware server (system 100 may include one or more software and/or hardware components which generally act as intermediaries between client computing devices 102 (that generate primary data 112) and secondary storage devices 108 (that store secondary copies 116), (see Kumar: Para. 0125-0134). The server may execute one task to request a list of files that need to be content indexed, a second task to request from a media agent a restore of the files in the received list of files, a third task to receive restored files from the media agent, and/or a fourth task to perform the content indexing, (see Kumar: Para.
0074). Subsequent incremental and/or differential backups, (see Kumar: 0197-0201). Storage manager 140 manages the operation of various hardware and software components in system and communicating with data agents 142 and media agents 144, including transmitting instructions, (see Kumar: Para. 0143-0153 and 0175). A link in a metadata file 186/187. For example, data block B2 in the container file 190 is referred to by a link in metadata file 187 in chunk folder 185, {see Kumar:
Para. 0306-0308). Each time a new set of content indexing operations are to be performed (e.g., after a new secondary copy operation is complete), the content indexing system 330 {and/or the media agents 144) can rotate which content indexing proxy 332 (and/or content indexing proxy 344) is selected to act as a master proxy, (see Kumar: Para. 0309, 0310, 0333, 0354 and 0355). This reads on the claim concept of the transmitting the instructions for the second set of non-master files includes transmitting the instructions for the second set of non-master files from the storage appliance to the hardware server).
	Regarding dependent claim(s) 8, the combination of Owara, Bardhan and Kumar discloses the method as in claim 1. However, Owara and Kumar does not appear to specifically disclose further comprising: detecting that more than one file of the set of files to be restored is associated with the same device identifier and the same inode number.  
In the same field of endeavor, Bardhan discloses detecting that more than one file of the set of files to be restored is associated with the same device identifier and the same inode number (further specify identifiers for the server system and storage system, (see Bardhan: Col. 5 line 1-67). The storage system 120 may comprise a computer system that stores data in a set of storage devices, (see Bardhan: Col. 6 line 1-67 and FIG. 8). An entry representing a data or metadata block/ file may contain a server system ID field 820 for storing an identifier of the server system from which the represented data or metadata block/file was received. Further, an entry representing a data or metadata block/file may contain a block/file type field 825 for storing a type (data or metadata) of the block/file, {see Bardhan: Col. 20 line 1-67). Backup data and environment metadata are managed and stored using data and metadata inodes, (see Bardham: Col. 13 line 1-67). One or more environment metadata inode number(s) 503 may then be negotiated (see event 619) between the metadata collection module 320 and the metadata storage module, (see Bardham: Col. 16 line 45-67). This reads on the claim concept of detecting that more than one file of the set of files to be restored is associated with the same device identifier and the same inode number). 
Regarding independent claim(s) 11, Owara discloses a data management system, comprising: a memory configured to store metadata associated with a set of files; and one or more processors in communication with the memory configured to detect that the set of files within the file system is to be restored to a server and acquire the metadata associated with the set of files within the file system (Owara discloses the file server (or filer) includes a storage operating system that implements a file system to logically organize the information as a hierarchical structure of directories and files on the disks. storage system provides the basic system of storing a datum and of holding the datum until it is retrieved at a later time. All the storage devices differ in speed, cost, size and volatility, (Col. 9 line 20-67, Col. 10 line 1-67, Col. 11 line 1-67 and Col. 12 line 1-67). File system uses files to store metadata describing the layout of its file system; these metadata files include, among others, an inode file. A file handle, i.e., an identifier that includes an inode number. An exemplary file system data identifier buffer tree structure (using inodes in this example-but other forms of block and data identifiers can be employed) 100 is shown in FIG. 1. Over the exemplary tree structure may reside a file system information. The root inode 105 contains information describing the inode file associated with a given file system. In this exemplary file system inode structure root inode 105 contains a pointer to the inode file indirect block 110. The inode file indirect block 110 contains a set of pointers to inode file and data blocks 115. The inode file data block 115 includes pointers to file and data blocks to 120A, 120B and 120C. Each of the file data blocks 120(A-C) is capable of storing. (Metadata) about the active file system at the particular point in time for which the image is taken. File system, it is meant generally a structuring of data and metadata on a storage device, such as disks, which permits reading/writing of data on those disks. Metadata relates to databases, the data is often stored in tables and fields within the database. The active file system, stored on a storage device (e.g., on disk) or in other persistent memory and having a'name or other unique identifier that distinguishes it from other PCPis taken at other points in time, (see Owara: Col. 5 line 1-67, Col. 14 line 1-67, Col. 17 line 1-67, Col. 18 Line 1-67 and Col. 20 line 1-67). This reads on the claim concept of a data management system, comprising: a memory configured to store metadata associated with a set of files; and one or more processors in communication with the memory configured to detect that the set of files within the file system is to be restored to a server and acquire the metadata associated with the set of files within the file system),
the metadata includes device identifiers and inode numbers for the set of files, the one or more processors configured to identify a first set of master files out of files with a same device identifier and inode number, within the set of files based on the metadata and identify a second set of non-master files out of files with the same device identifier and inode number within the set of files based on the metadata (Owara discloses file data block has been modified the PCPI inode 205 contains a point to the original inode file system indirect block 110 which in turn contains a link to the inode file data block. This inode file data block 115 contains pointers to the original file data blocks 120A, 120B and 120C. A hard link is a file that points to the same underlying inode, as another file. A file system protocol layer provides multi-protocol file access and to that end.  File system, it is meant generally a structuring of data and metadata on a storage device, such as disks, which permits reading/writing of data on those disks. (see Oware: Col. 9 line 1-67, Col. 11 line 1-67, Col. 13 line 1-67, Col. 16 line 1-67 and Col. 17 line 1-67). Master files contain descriptive data, such as name and address, as well as summary information. The root inode 105 contains information describing the inode file associated with a given file system. In this exemplary file system inode structure root inode 105 contains a pointer to the inode file indirect block 25 110. The inode file indirect block 110 contains a set of pointers to inode file and data blocks 115. The inode file data block 115 includes pointers to file and data blocks to 120A, 120B and 120C. Each of the file data blocks 120(A-C) is capable of storing (stored on a storage device) data. A PCPI is an image (typically read-only) of a file system at a point in time, which is stored on the same primary storage device (same device identifier) as is the active file system and is accessible by users of the active file system. A hard link is a file that points to the same underlying inode, as another file. A file system protocol layer provides multi-protocol file access and to that end.  File system, it is meant generally a structuring of data and metadata on a storage device, such as disks, which permits reading/writing of data on those disks.  A PCPI can also include other information (metadata) about the active file system at the particular point in time for which the image is taken. File system data identifier buffer tree structure (using inodes in this example-but other forms of block and data identifiers can be employed). A file system that organizes data and program files in a top-to-bottom structure. All modern operating systems use hierarchical file systems, wherein access to the data starts at the top and proceeds downward throughout the levels of the hierarchy. See file system, root directory and path. An inode is denoted by the phrase file serial number, defined as a per-file system unique identifier for a file. That file serial number, together with the device ID of the device containing the file, uniquely identify the file within the whole system. (master files/non-master files), (see Owara: Col. 9 line 20-67, Col. 11 line 1-67, Col. 13 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67, Col. 19 line 1-67, Col. 20 line 1-67, Col. 21 line 1-67 and Col. 22 line 1-24). This reads on the claim concept the metadata includes device identifiers and inode numbers for the set of files, the one or more processors configured to identify a first set of master files out of files with a same device identifier and inode number, within the set of files based on the metadata and identify a second set of non-master files out of files with the same device identifier and inode number within the set of files based on the metadata),
	However, Owara does not appears to specifically disclose the one or more processors configured to detect that a first master file for a second file of the second set of non-master files is not in the set of files to be restored. 
In the same field of endeavor, Bardhan discloses the one or more processors configured to detect that a first master file for a second file of the second set of non-master files is not in the set of files to be restored (the metadata storage module stores backup data and environment metadata to one or more storage devices and produces the master directory data structure for recording/tracking various information regarding the backup data and environment metadata (e.g., address location paths, permissions, etc.), (see Barhan: Col. 7 line 1-67, Col. 17 line 1-67, Col. 18 line 6- 67 and Col. 20 line 1-67). Datasets are used for non-master parts that are alternative representations of the master model. This allows a flexible part in different files without requiring a different part number (or revision/inode number) for each files. This reads on the claim concept of the one or more processors configured to detect that a first master file for a second file of the second set of non-master files is not in the set of files to be restored) and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify restore to source file server of data structures (such as directories and files) of Owara in order to have incorporated detecting data, as disclosed by Bardhan, since both of these mechanisms are directed to primary hierarchy root and root directory of the entire file system hierarchy. All files and directories appear under the root directory /, even if they are stored on different physical or virtual devices. Some of these directories only exist on a particular system if certain subsystems, such as the X Window System, are installed. A hierarchical file system is how drives, folders, and files are displayed on an operating system. In a hierarchical file system, the drives, folders, and files are displayed in groups, which allows the user to see only the files they're interested in seeing. Master file collection of records pertaining to one of the main subjects of an information system, such as customers, employees, products and vendors. Master files contain descriptive data, such as name and address, as well as summary information. A master dataset is a comprehensive listing of the fixed characteristics of the observations that might occur in any other project dataset. Create the master dataset as soon as you begin working with a new unit of observation. Creating a master dataset at this point is useful as it often reveals any potential issues in the data collected for population frame work. It is important to find these errors before beginning any field work. For example, a research team has surveyed students and then receives administrative data on school budgets to merge into the student dataset, they should create a master dataset for schools before proceeding. The Master Data folder, which the folder command generates when creating the data work folder contains the deidentified data. The Master Data folder should contain a sub-folder for each unit of observation. Each unit of observation sub-folder should be named in a way that allows anyone unfamiliar with the folder to still understand the unit of observation for each dataset. A file system relies on data structures about the files, as opposed to the contents of that file. The former are called metadata data that describes data. Each file is associated with an inode, which is identified by an integer, often referred to as an inumber or inode number. A file system needs to store files, and they also contain directories. The files are stored within the directories, and these directories can have subdirectories. Something, somewhere, has to record where all the files are located within the file system. A file system requires many more than that. There are thousands and thousands of each structure. Every file and directory requires an inode, and because every file is in a directory, every file also requires a directory structure. Directory structures are also called directory entries. Each inode has an inode number, which is unique within a file system. The same inode number might appear in more than one file system. However, the file system ID and inode number combine to make a unique identifier, regardless of how many file systems are mounted on your Linux system. Everything in Linux is considered a file to maintain consistency. That includes hardware devices, printers, directories, and processes. Regular files such as music, text, videos, and other multimedia files also have additional data associated with them called metadata. The name, path, location, links and other file attributes are not located in the directory. Directories are simply tables that contain the names of the files with the matching inode number. Incorporating the teachings of Bardhan into Owara would produce the server system sends a sequence of blocks or files comprising backup data and environment metadata to the storage system. The backup data may comprise data on the server that is typically sent to the storage system during a backup session, such as client or application data, as disclosed by Bardhan, (see Abstract).
	However, Owara and Bardhan does not appears to specifically disclose nominate the second file to become a second master file in response to detection that the first rnaster file for the second file is not in the set of files to be restored, the one or more processors configured to restore the first set of master files and restore the second file, the one or more processors configured to transfer links for the second set of non-master files to the server including transferring a link for a third file of the second set of non-master files to the second file.	
In the same field of endeavor, Kumar discloses nominate the second file to become a second master file in response to detection that the first master file for the second file is not in the set of files to be restored (Kumar disclose each time a new set of content indexing operations are to be performed (e.g., after a new secondary copy operation is complete), the content indexing system 330 (and/or the media agents 144) can rotate which content indexing proxy 332 (and/or content indexing proxy 344) is selected to act as a master proxy, (see Kumar: Para. 0309, 0310, 0354 and 0355). A primary data object and/or metadata that is different from the original format, e.g., in a compressed, encrypted, de duplicated, or other modified format. For instance, secondary storage computing devices 106 can generate new metadata or other information based on said processing, and store the newly generated information along with the secondary copies, (see Kumar: Para. 0138). The first archive file should be split between two different controller content indexing proxies 332B-332N. Similarly, if one archive file is associated with primary data that total 1 TB in size whereas a second archive file is associated with primary data that total 500 GB in size, then the task splitting thread 434 may determine that the primary data associated with the second archive file should be assigned to the same controller content indexing proxy 332B-332N and the primary data associated with the first archive file should be split between two different controller content indexing proxies, (see Kumar: Para. 0350-0352). This reads on the claim concept of nominate the second file to become a second master file in response to detection that the first master file for the second file is not in the set of files to be restored),
	the one or more processors configured to restore the first set of master files and restore the second file, the one or more processors configured to transfer links for the second set of non-master files to the server including transferring a link for a third file of the second set of non-master files to the second file (The archive file may be associated with a set of files of varying sizes. The master node may evaluate the available computing resources present on one or more servers and/or media agents and, based on the analysis of the archive file, determine whether a single server or media agent should be instructed to content index all of the files associated with the archive file or whether multiple servers and/or media agents should each be instructed to content index a portion of the files associated with the archive file, (see Kumar: Para. 0075-0077). For example, data block B2 in the container file 190 is referred to by a link in metadata file 187 in chunk folder 185, (see Kumar: Para. 0308). To transfer links for the second set of non-master files to the server including transferring a link for a third file of the second set of non-master files to the second file This reads on the claim concept of Proxy having one or more first hardware processors, (see Kumar: Para. 0460-0462). This reads on the claim concept of the one or more processors configured. The media agent 144 may convert the data file into a secondary copy of the data file and store the secondary copy of the data file in the secondary storage device, (see Kumar: Para. 0360 and 0364-0369). The operations performed by a master proxy to instruct controller proxies to begin content indexing restored versions of secondary copies, (see
Kumar: Para. 0370-0374). this reads on the claim concept of restoring the first set of master files; restoring the second file using the first master file).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify restore to source file server of data structures (such as directories and files) and detecting the files of Owara and Bardhan in order to have incorporated subsequent to restoring file, as disclosed by Kumar, since both of these mechanisms are directed to the Master Data folder, which the folder command generates when creating the data work folder contains the deidentified data. The Master Data folder should contain a sub-folder for each unit of observation. Each unit of observation sub-folder should be named in a way that allows anyone unfamiliar with the folder to still understand the unit of observation for each dataset. A file system relies on data structures about the files, as opposed to the contents of that file. The former are called metadata data that describes data. Each file is associated with an inode, which is identified by an integer, often referred to as an inumber or inode number. A file system needs to store files, and they also contain directories. The files are stored within the directories, and these directories can have subdirectories. Something, somewhere, has to record where all the files are located within the file system. A file system requires many more than that. There are thousands and thousands of each structure. Every file and directory requires an inode, and because every file is in a directory, every file also requires a directory structure. Directory structures are also called directory entries. Each inode has an inode number, which is unique within a file system. The same inode number might appear in more than one file system. A database is an organized collection of data, generally stored and accessed electronically from a computer system. Where databases are more complex they are often developed using formal design and modeling techniques. A number of companies have reported subsequent events for concepts that are durations. Master files contain descriptive data, such as name and address, as well as summary information. A master dataset is a comprehensive listing of the fixed characteristics of the observations that might occur in any other project dataset. Create the master dataset as soon as you begin working with a new unit of observation. Creating a master dataset at this point is useful as it often reveals any potential issues in the data collected for population frame work. Incorporating the teachings of Kumar into Owara and Bardhan would produce files assigned to the respective server that have not been content indexed. The servers may then request a media agent to restore the assigned files from secondary storage and provide the restored files to the servers. The servers may then content index the received restored files. Once the content indexing is complete, the servers can send the content index information to the backup and CI database for storage, as disclosed by Kumar, (see Abstract). 
Regarding claim 12, (draw system): claim 12 is system claim respectively that correspond to method of claim 2. Therefore, 12 is rejected for at least the same reasons as the method 2.
Regarding claim 13, (draw system): claim 13 is system claim respectively that correspond to method of claim 3. Therefore, 13 is rejected for at least the same reasons as the method 3.
Regarding claim 17, (draw system): claim 17 is system claim respectively that correspond to method of claim 8. Therefore, 17 is rejected for at least the same reasons as the method 8.
Regarding independent claim(s) 20, Owara discloses a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations comprising at least: identifying one or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising: processor readable code configured to identify a set of files within the file system to be restored to a hardware server; processor readable code configured to acquire metadata associated with the set of files within the file system  (Owara discloses the destination memory 625 comprises storage locations that are addressable by the processor and adapters for storing software program code. comprise processing elements and/ or logic circuitry configured to execute the software code and manipulate the data structures. storage operating system generally refers to the computer-executable code operable on a computer that manages data access and may, in the case of a storage appliance, implement data access semantics, such as the Data ONTAP storage operating system. The file server (or filer) includes a storage operating system that implements a file system to logically organize the information as a hierarchical structure of directories and files on the disks. storage system provides the basic system of storing a datum and of holding the datum until it is retrieved at a later time. All the storage devices differ in speed, cost, size and volatility, (Col. 9 line 20-67, Col. 10 line 1-67, Col. 11 line 1-67, Col. 12 line 1-67 and Col. 22 line 1-24). This reads on the claim concept of operating a data management system. File system uses files to store metadata describing the layout of its file system; these metadata files include, among others, an inode file. A file handle, i.e., an identifier that includes an inode number. An exemplary file system data identifier buffer tree structure (using inodes in this example-but other forms of block and data identifiers can be employed) 100 is shown in FIG. 1. Over the exemplary tree structure may reside a file system information. The root inode 105 contains information describing the inode file associated with a given file system. In this exemplary file system inode structure root inode 105 contains a pointer to the inode file indirect block 110. The inode file indirect block 110 contains a set of pointers to inode file and data blocks 115. The inode file data block 115 includes pointers to file and data blocks to 120A, 120B and 120C. Each of the file data blocks 120(A-C) is capable of storing. (Metadata) about the active file system at the particular point in time for which the image is taken. File system, it is meant generally a structuring of data and metadata on a storage device, such as disks, which permits reading/writing of data on those disks. Metadata relates to databases, the data is often stored in tables and fields within the database, (see Owara: Col. 5 line 1-67, Col. 14 line 1-67, Col. 17 line 1-67, Col. 18 Line 1-67 and Col. 20 line 1-67). This reads on the claim concept of instructions which, when read by a machine, cause the machine to perform operations comprising at least: identifying one or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising: processor readable code configured to identify a set of files within the file system to be restored to a hardware server; processor readable code configured to acquire metadata associated with the set of files within the file system);
processor readable code configured to identify a set of multi-link files of the set of files within the file system, assigned to more than one hard link based on the metadata, the metadata includes device identifiers and inode numbers for the set of files (Owara discloses hardware and software that consists of a computer readable medium executing program instructions on a computer, or a combination of hardware and software. file data block has been modified the PCPI inode 205 contains a point to the original inode file system indirect block 110 which in turn contains a link to the inode file data block. This inode file data block 115 contains pointers to the original file data blocks 120A, 120B and 120C. A hard link is a file that points to the same underlying inode, as another file. A file system protocol layer provides multi-protocol file access and to that end.  File system, it is meant generally a structuring of data and metadata on a storage device, such as disks, which permits reading/writing of data on those disks, (see Oware: Col. 9 line 1-67, Col. 11 line 1-67, Col. 13 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67 and Col. 22 line 1-24). This reads on the claim concept of processor readable code configured to identify a set of multi-link files of the set of files within the file system, assigned to more than one hard link based on the metadata, the metadata includes device identifiers and inode numbers for the set of files);
	processor readable code configured to identify a first set of master files out of files with a same device identifier and inode number, ,vithin the set of multi-link files using the device identifiers and inode numbers for the set of files; processor readable code configured to identify a second set of non-master files out of files with the same device identifier and inode number, within the set of multi-link files using the device identifiers and inode numbers for the set of files (Owara discloses hardware and software that consists of a computer readable medium executing program instructions on a computer, or a combination of hardware and software. Master files contain descriptive data, such as name and address, as well as summary information. The root inode 105 contains information describing the inode file associated with a given file system. In this exemplary file system inode structure root inode 105 contains a pointer to the inode file indirect block 25 110. The inode file indirect block 110 contains a set of pointers to inode file and data blocks 115. The inode file data block 115 includes pointers to file and data blocks to 120A, 120B and 120C. Each of the file data blocks 120(A-C) is capable of storing (stored on a storage device) data. A PCPI is an image (typically read-only) of a file system at a point in time, which is stored on the same primary storage device (same device identifier) as is the active file system and is accessible by users of the active file system. A hard link is a file that points to the same underlying inode, as another file. A file system protocol layer provides multi-protocol file access and to that end.  File system, it is meant generally a structuring of data and metadata on a storage device, such as disks, which permits reading/writing of data on those disks.  A PCPI can also include other information (metadata) about the active file system at the particular point in time for which the image is taken. File system data identifier buffer tree structure (using inodes in this example-but other forms of block and data identifiers can be employed). A file system that organizes data and program files in a top-to-bottom structure. All modern operating systems use hierarchical file systems, wherein access to the data starts at the top and proceeds downward throughout the levels of the hierarchy. See file system, root directory and path. An inode is denoted by the phrase file serial number, defined as a per-file system unique identifier for a file. That file serial number, together with the device ID of the device containing the file, uniquely identify the file within the whole system. (master files/non-master files), (see Owara: Col. 9 line 20-67, Col. 11 line 1-67, Col. 13 line 1-67, Col. 16 line 1-67, Col. 17 line 1-67, Col. 19 line 1-67, Col. 20 line 1-67, Col. 21 line 1-67 and Col. 22 line 1-24). This reads on the claim concept of processor readable code configured to identify a first set of master files out of files with a same device identifier and inode number, ,vithin the set of multi-link files using the device identifiers and inode numbers for the set of files; processor readable code configured to identify a second set of non-master files out of files with the same device identifier and inode number, within the set of multi-link files using the device identifiers and inode numbers for the set of files);
	However, Owara does not appears to specifically disclose processor readable code configured to detect that a first master file for a second file of the second set of non-master files is not in the set of files to be restored.	
In the same field of endeavor, Bardhan discloses processor readable code configured to detect that a first master file for a second file of the second set of non-master files is not in the set of files to be restored (the metadata storage module stores backup data and environment metadata to one or more storage devices and produces the master directory data structure for recording/tracking various information regarding the backup data and environment metadata (e.g., address location paths, permissions, etc.), (see Barhan: Col. 7 line 1-67, Col. 17 line 1-67, Col. 18 line 6- 67 and Col. 20 line 1-67). Datasets are used for non-master parts that are alternative representations of the master model. This allows a flexible part in different files without requiring a different part number (or revision/inode number) for each files. This reads on the claim concept of processor readable code configured to detect that a first master file for a second file of the second set of non-master files is not in the set of files to be restored);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify restore to source file server of data structures (such as directories and files) of Owara in order to have incorporated detecting data, as disclosed by Bardhan, since both of these mechanisms are directed to primary hierarchy root and root directory of the entire file system hierarchy. All files and directories appear under the root directory /, even if they are stored on different physical or virtual devices. Some of these directories only exist on a particular system if certain subsystems, such as the X Window System, are installed. A hierarchical file system is how drives, folders, and files are displayed on an operating system. In a hierarchical file system, the drives, folders, and files are displayed in groups, which allows the user to see only the files they're interested in seeing. Master file collection of records pertaining to one of the main subjects of an information system, such as customers, employees, products and vendors. Master files contain descriptive data, such as name and address, as well as summary information. A master dataset is a comprehensive listing of the fixed characteristics of the observations that might occur in any other project dataset. Create the master dataset as soon as you begin working with a new unit of observation. Creating a master dataset at this point is useful as it often reveals any potential issues in the data collected for population frame work. It is important to find these errors before beginning any field work. For example, a research team has surveyed students and then receives administrative data on school budgets to merge into the student dataset, they should create a master dataset for schools before proceeding. The Master Data folder, which the folder command generates when creating the data work folder contains the deidentified data. The Master Data folder should contain a sub-folder for each unit of observation. Each unit of observation sub-folder should be named in a way that allows anyone unfamiliar with the folder to still understand the unit of observation for each dataset. A file system relies on data structures about the files, as opposed to the contents of that file. The former are called metadata data that describes data. Each file is associated with an inode, which is identified by an integer, often referred to as an inumber or inode number. A file system needs to store files, and they also contain directories. The files are stored within the directories, and these directories can have subdirectories. Something, somewhere, has to record where all the files are located within the file system. A file system requires many more than that. There are thousands and thousands of each structure. Every file and directory requires an inode, and because every file is in a directory, every file also requires a directory structure. Directory structures are also called directory entries. Each inode has an inode number, which is unique within a file system. The same inode number might appear in more than one file system. However, the file system ID and inode number combine to make a unique identifier, regardless of how many file systems are mounted on your Linux system. Everything in Linux is considered a file to maintain consistency. That includes hardware devices, printers, directories, and processes. Regular files such as music, text, videos, and other multimedia files also have additional data associated with them called metadata. The name, path, location, links and other file attributes are not located in the directory. Directories are simply tables that contain the names of the files with the matching inode number. Incorporating the teachings of Bardhan into Owara would produce the server system sends a sequence of blocks or files comprising backup data and environment metadata to the storage system. The backup data may comprise data on the server that is typically sent to the storage system during a backup session, such as client or application data, as disclosed by Bardhan, (see Abstract).
	However, Owara and Bardhan does not appears to specifically disclose processor readable code configured to select the second file to become a second master file in response to detection that the first master file for the second file of the second set of non-master files is not in the set of files to he restored; processor readable code configured to restore the first set of master files and restore the second file using the first master file; and processor readable code configured to transmit instructions for the second set of non-master files to the hardware server subsequent to restoration of the second file including transmission of an instruction to link a third file of the second set of non-master files to the second file.
	In the same field of endeavor, Kumar discloses processor readable code configured to select the second file to become a second master file in response to detection that the first master file for the second file of the second set of non-master files is not in the set of files to be (Kumar disclose each time a new set of content indexing operations are to be performed (e.g., after a new secondary copy operation is complete), the content indexing system 330 (and/or the media agents 144) can rotate which content indexing proxy 332 (and/or content indexing proxy 344) is selected to act as a master proxy, (see Kumar: Para. 0309, 0310, 0354 and 0355). A primary data object and/or metadata that is different from the original format, e.g., in a compressed, encrypted, de duplicated, or other modified format. For instance, secondary storage computing devices 106 can generate new metadata or other information based on said processing, and store the newly generated information along with the secondary copies, (see Kumar: Para. 0138). The first archive file should be split between two different controller content indexing proxies 332B-332N. Similarly, if one archive file is associated with primary data that total 1 TB in size whereas a second archive file is associated with primary data that total 500 GB in size, then the task splitting thread 434 may determine that the primary data associated with the second archive file should be assigned to the same controller content indexing proxy 332B-332N and the primary data associated with the first archive file should be split between two different controller content indexing proxies, (see Kumar: Para. 0350-0352). This reads on the claim concept of processor readable code configured to select the second file to become a second master file in response to detection that the first master file for the second file of the second set of non-master files is not in the set of files to be restored).
	 processor readable code configured to restore the first set of master files and restore the second file using the first master file; and processor readable code configured to transmit instructions for the second set of non-master files to the hardware server subsequent to restoration of the second file including transmission of an instruction to link a third file of the second set of non-master files to the second file (The archive file may be associated with a set of files of varying sizes. The master node may evaluate the available computing resources present on one or more servers and/or media agents and, based on the analysis of the archive file, determine whether a single server or media agent should be instructed to content index all of the files associated with the archive file or whether multiple servers and/or media agents should each be instructed to content index a portion of the files associated with the archive file, (see Kumar: Para. 0075-0077). For example, data block B2 in the container file 190 is referred to by a link in metadata file 187 in chunk folder 185, (see Kumar: Para. 0308). To transfer links for the second set of non-master files to the server including transferring a link for a third file of the second set of non-master files to the second file This reads on the claim concept of Proxy having one or more first hardware processors, (see Kumar: Para. 0460-0462). This reads on the claim concept of the one or more processors configured. The media agent 144 may convert the data file into a secondary copy of the data file and store the secondary copy of the data file in the secondary storage device, (see Kumar: Para. 0360 and 0364-0369). The operations performed by a master proxy to instruct controller proxies to begin content indexing restored versions of secondary copies, (see Kumar: Para. 0370-0374). This reads on the claim concept of processor readable code configured to restore the first set of master files and restore the second file using the first master file. The server may execute one task to request a list of files that need to be content indexed, a second task to request from a media agent a restore of the files in the received list of files, a third task to receive restored files from the media agent, and/or a fourth task to perform the content indexing, {see
Kumar: Para. 0074). Subsequent incremental and/or differential backups, (see Kumar: 0197-0201).
Storage manager 140 manages the operation of various hardware and software components in system and communicating with data agents 142 and media agents 144, including transmitting instructions, (see Kumar: Para. 0143-0153 and 0175). A link in a metadata file 186/187. For example, data block B2 in the container file 190 is referred to by a link in metadata file 187 in chunk folder 185, (see Kumar: Para. 0306-0308). Each time a new set of content indexing operations are to be performed {e.g., after a new secondary copy operation is complete), the content indexing system 330
(and/or the media agents 144) can rotate which content indexing proxy 332 (and/or content indexing proxy 344) is selected to act as a master proxy, (see Kumar: Para. 0309, 0310, 0333, 0354 and 0355).
This reads on the claim concept of processor readable code configured to transmit instructions for the second set of non-master files to the hardware server subsequent to restoration of the second file including transmission of an instruction to link a third file of the second set of non-master files to the second file).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify restore to source file server of data structures (such as directories and files) and detecting the files of Owara and Bardhan in order to have incorporated subsequent to restoring file, as disclosed by Kumar, since both of these mechanisms are directed to the Master Data folder, which the folder command generates when creating the data work folder contains the deidentified data. The Master Data folder should contain a sub-folder for each unit of observation. Each unit of observation sub-folder should be named in a way that allows anyone unfamiliar with the folder to still understand the unit of observation for each dataset. A file system relies on data structures about the files, as opposed to the contents of that file. The former are called metadata data that describes data. Each file is associated with an inode, which is identified by an integer, often referred to as an inumber or inode number. A file system needs to store files, and they also contain directories. The files are stored within the directories, and these directories can have subdirectories. Something, somewhere, has to record where all the files are located within the file system. A file system requires many more than that. There are thousands and thousands of each structure. Every file and directory requires an inode, and because every file is in a directory, every file also requires a directory structure. Directory structures are also called directory entries. Each inode has an inode number, which is unique within a file system. The same inode number might appear in more than one file system. A database is an organized collection of data, generally stored and accessed electronically from a computer system. Where databases are more complex they are often developed using formal design and modeling techniques. A number of companies have reported subsequent events for concepts that are durations. Master files contain descriptive data, such as name and address, as well as summary information. A master dataset is a comprehensive listing of the fixed characteristics of the observations that might occur in any other project dataset. Create the master dataset as soon as you begin working with a new unit of observation. Creating a master dataset at this point is useful as it often reveals any potential issues in the data collected for population frame work. Incorporating the teachings of Kumar into Owara and Bardhan would produce files assigned to the respective server that have not been content indexed. The servers may then request a media agent to restore the assigned files from secondary storage and provide the restored files to the servers. The servers may then content index the received restored files. Once the content indexing is complete, the servers can send the content index information to the backup and CI database for storage, as disclosed by Kumar, (see Abstract). 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Owara et al. (US 7,966,293 B1, hereinafter Owara) in view of Bardham (US 9,430,330 B1, hereinafter Bardham), in view of Kumar et al. (US 2019/0087282 A1, hereinafter Kumar) and in view of Saika (US 2013/0218847 A1, hereinafter Saika).
Regarding dependent claim(s) 5, the combination of Owara, Bardhan and Kumar discloses the method as in claim 1. However, the combination of Owara, Bardhan and Kumar do not appear to specifically disclose wherein: the identifying the set of multi-link files includes acquiring a file metadata table and identifying the second file as a multi-link file based on a number of files within the file metadata table that have the same device identifier and the same inode number as the second file.
In the same field of endeavor, Saika discloses wherein: the identifying the set of multi-link files includes acquiring a file metadata table and identifying the second file as a multi-link file based on a number of files within the file metadata table that have the same device identifier and the same inode number as the second file (Saika discloses client apparatus accesses to a file is balanced by making an apparatus (metadata server apparatus, providing the metadata to the client apparatus and an apparatus (file server apparatus 4) providing the entity data to the client apparatus 2 independent from each other. Metadata tables provide the data definitions for the source data that is being consumed by the operational server, (see Saika: Para. 0097-0107). A dedicated parent directory (parent folder) for storing the consolidation file is provided, and under the parent directory, multiple
 Child directories (child folders) are provided per attribute (data size, inode number, or the like) of the consolidation file, (see Saika: Para. 0136). A stubbed inode management table 52 contains information for identifying the location of entity data of the file, (see Saika: Para. 0164-0168). This reads on the claim concept of wherein: the identifying the set of multi-link files includes acquiring a file metadata table. A second file system (hereinafter, referred to as stubbing). A stubbed inode management table 52 contains information for identifying the location of entity data of the file. A stub flag 530 of the inode management table 52 of the stubbed file, (see Saika: Para. 0164). A method of the load balancing (load balancing method 3212) to be implemented for each of identifiers (device name 3211) of the file server apparatus 4, (see Saika: Para. 0098 and 0179). This reads on the claim concept of identifying the second file as a multi-link file based on a number of files within the file metadata table that have the same device identifier. The inode management table 52 managed by the metadata server apparatus 3 contains information for identifying the location of the entity data corresponding to the metadata, (see Saika: Para. 0097-0119). This reads on the claim concept the same inode number as the second file). 
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify to restore multiple set files the metadata inode number(s) and the metadata storage module may respond by sending a metadata file of Owara, Bardhan and Kumar in order to have incorporated the metadata table, as disclosed by Saika, since both of these mechanisms are directed optimized files are read, the file system sends the files with a reparse point to the data deduplication file system filter. The filter redirects the read operation to the appropriate chunks that constitute the stream for that file in the chunk store. Modifications to ranges of be duplicated files get written unoptimized to the disk and are optimized by the optimization job the next time it runs. A chunk is a section of a file that has been selected by the Data Deduplication chunking algorithm as likely to occur in other, similar files. The chunk store is an organized series of container files in the System Volume Information folder that Data Deduplication uses to uniquely store chunks. Every file contains metadata that describes interesting properties about the file that are not related to the main content of the file. For instance, Date Created, Last Read Date, Author, etc. Metadata tables provide the data definitions for the source data that is being consumed by the operational server. These tables provide the basic information to associate the source data to the member data. Member tables comprise the core "member segments" in the operational server. Member segments are used as storage for what is normally thought of as "data records." These data types store data in a normalized form. These data types are more complex in nature than the typical, low-level database offerings of numeric, string, and date-oriented types. The result is a table of enhanced metadata about the files, which provides new columns you can filter on, to narrow down to the files of interest. Directories are lists of names assigned to inodes. A directory contains an entry for itself, its parent, and each of its children. A file system relies on data structures about the files, as opposed to the contents of that file. The former are called metadata data that describes data. Each file is associated with an inode, which is identified by an integer, often referred to as an i-number or inode number. lnodes store information about files and directories (folders), such as file ownership, access mode (read, write, execute permissions), and file type. On many older file system implementations, the maximum number of inodes is fixed at file system creation, limiting the maximum number of files the file system can hold. A typical allocation heuristic for
inodes in a file system is one inode for every 2K bytes contained in the file system. Incorporating the teachings of Saika into Owara, Bardhan and Kumar would produce Provided is a file server apparatus 4 that processes files stored in a plurality in response to an 1/0 request when entity data of a plurality of files has a common portion, generates a consolidation file that holds common entity data as consolidated data; and manages each of the plurality of files, as disclosed by Saika, (see Abstract).
	Regarding claim 14, (draw system): claim 14 is system claim respectively that correspond to method of claim 5. Therefore, 14 is rejected for at least the same reasons as the method 5. 
Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Owara et al. (US 7,966,293 B1, hereinafter Owara) in view of Bardham (US 9,430,330 B1, hereinafter Bardham), in view of Kumar et al. (US 2019/0087282 A1, hereinafter Kumar) and in view of Manjunath et al. (US 10,534,759 B1, hereinafter Manjunath).
Regarding dependent claim(s) 6, the combination of Owara, Bardhan and Kumar discloses the method as in claim 1. However, the combination of Owara, Bardhan and Kumar do not appear to specifically disclose wherein: the identifying the second set of non-master files includes acquiring a file metadata table and identifying a non-master file based on a master file field entry in the file metadata table. 
In the same field of endeavor, Manjunath discloses wherein: the identifying the second set of non-master files includes acquiring a file metadata table (Manjunath discloses a master file table corresponding to modified files because the files in the master file table are small (e.g., 1 kB). The amount of time needed to read a file in the master file table pales in comparison to the amount of time needed to read all of the virtual machine metadata, (see Manjunath: Col. 5 line 30-67). Root node 304 includes a second set of pointers to intermediate node 314. Root node 304 includes a NodelD of "FR2" and a TreelD of"2." The NodelD identifies the name of the node. The TreelD identifies the backup snapshot with which the node is associated, (see Manjunath: Col. 19 line 1-67 and Col. 20 line 1-67). Node 228 does not match the TreelD of root node 204, and creates a copy of leaf node 228. Leaf node copy 232 stores the modified value "DATA4"' and includes the same TreelD as root node 204. The file system manager updates a pointer of intermediate node 216 to point to leaf node 232 instead of pointing to leaf node 228, (see Manjunath: Col. 17 line 1-67 and Col. 18 line 1-67). The value of the key value pair points to a different file metadata tree. The different file metadata tree may be a modified version of the file metadata tree that the leaf node previously pointed, (see Manjunath: Col. 16 line 5-67). This reads on the claim concept of wherein: the identifying the second set of non-master files includes acquiring a file metadata table) and 
identifying a non-master file based on a master file field entry in the file metadata table (a first entry of the file table may correspond to the metadata associated with a first virtual machine content file, a second entry of the file table may correspond to the metadata associated with a second virtual machine content file, and an nth entry of the file table may correspond to the metadata associated with an nth virtual machine content file, (see Manjunath: Col. 4 line 1-67 and Col. 23 line 1-67). A file offset range associated with the metadata associated with the plurality of virtual machine content files (e.g., the data brick has a file offset associated with a master file table of the virtual machine container file), 9see Manjunath: Col. 26 line 1-67). The new root node also includes a different NodelD and a different TreelD. The TreelD is the view identifier associated with a view of the primary system associated with the backup snapshot for the particular moment in time, (see Manjunath: Col. 15 line 1-67). Leaf node 322 includes a data key-value pair of"I: Brick 1." "Brick 1" is a brick identifier that identifies the data brick storing one or more data chunks associated with a content file corresponding to tree data structure 300, (see Manjunath: Col. 18 line 1-67). A leaf node of a file metadata tree stores a brick identifier associated with a particular brick storing the data chunk, (see Manjunath: Col. 20 line 1-67). This reads on the claim concept of identifying a non-master file based on a master file field entry in the file metadata table).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify to restore multiple set files the metadata inode number(s) and the metadata storage module may respond by sending a metadata file of Owara, Bardhan and Kumar in order to have incorporated the entry of the file table correspond to metadata, as disclosed by Manjunath, since both of these mechanisms are directed the system needs to keep track of each "connection" to a file. Since the same file may have many open connections, this "connection" is truly distinct from the concept of a file. Since distinct processes may even share a connections (say two processes wanted to write to the same log file, each adding new data to the end of the file), the "connection" information cannot be kept inside the process table. So the kernel keeps a data structure called the system open-file table which has an entry for each connection. Each entry contains the connection status, e.g. read or write, the current offset in the file, and a pointer to a vnode, which is the OS's structure representing the file, irrespective of where in the file you may currently be looking. (Note: Linux names their vnode-ish data structure generic inodes. The kernel keeps yet another table, the Vnode table, which has an entry for each open file or device. Each entry, called a Vnode, contains information about the type of file and pointers to functions that operate on the file. Typically for files, the vnode also contains a copy of the inode for the file, which has "physical" information about the file, e.g. where exactly on the disk the file's data resides. A file may be referenced by several entries in the file system (this comes from "hard links", which you can create with the in utility) and the file cannot be removed from the file system until all of those references to the file have been removed. Several system open-file table entries may actually refer to the same vnode table entry. That vnode table entry cannot be removed from the vnode table until all of those referencing system open-file table entries have been removed. Several file descriptors may actually refer to the same system open-file table entries. That entry in the system open-file table can't be removed until all of those referencing file descriptors have been closed. UNIX directory entries are simple: name and inode #. The inode contains all of the metadata about the file -- everything you see when you type "Is -I". It also contains the information about where (which sectors) on disk the file is stored. The relationship superimposes a Directed Acyclic Graph (DAG) onto the directory structure, which may contain cycles via links. The File Status Table contains details about lock status and file open count of each file in the inode table. The Open system call creates an entry in the Open file table when a process opens a file. If the file is opened again by some other process (or the same process), the Open system call a new entry is created in the open file table. The first field (I node Index) of the Open file table entry for a file is set to the index of the I-node Table entry for the file. Incorporating the teachings of Manjunath into Owara, Bardhan and Kumar would produce a virtual machine container file is analyzed to determine which portion of the virtual machine container file corresponds to a virtual machine file system metadata of the virtual machine container file, as disclosed by Manjunath, (see Abstract).
Regarding claim 15, (draw system): claim 15 is system claim respectively that correspond to method of claim 6. Therefore, 15 is rejected for at least the same reasons as the method 6.
Regarding dependent claim(s) 7, the combination of Owara, Bardhan and Kumar discloses the method as in claim 1. However, the combination of Owara, Bardhan and Kumar do not appear to specifically disclose wherein: the identifying the second set of non-master files includes identifying a non-master file of the second set of non-master files based on a reference to a master file of the first set of master files in a file metadata table.
In the same field of endeavor, Manjunath discloses wherein: the identifying the second set of non-master files includes identifying a non-master file of the second set of non-master files based on a reference to a master file of the first set of master files in a file metadata table (a snapshot tree to reference a node of a previous version of a snapshot tree (e.g., a "snapshot tree forest"). For example, a root node or an intermediate node of the second snapshot tree corresponding to the second backup snapshot may reference an intermediate node or leaf node of the first snapshot tree corresponding to a first backup snapshot, (see Manjunath: Col. 9 line 1-67). A node of a later version of a snapshot tree to reference a node of a previous version of a snapshot tree. For example, a snapshot tree with root node 204 is linked to a snapshot tree with root node 202. Each time a 40 snapshot is performed, a new root node may be created and the new root node includes the same set of pointers included in the previous root node, (see Manjunath: Col. 15 line 1-67). Root node 202 includes a first set of pointers. The first set of pointers associated with a data key less than the node key, (see Manjunath: Col. 13 line 1-67). A file metadata tree (e.g., blob structure). For example, the file metadata tree may correspond to a virtual machine container file, (see Manjunath: Col. 14 line 1-67). This reads on the claim concept of wherein: the identifying the second set of non-master files includes identifying a non-master file of the second set of non-master files based on a reference to a master file of the first set of master files in a file metadata table).
Regarding claim 16, (draw system): claim 16 is system claim respectively that correspond to method of claim 7. Therefore, 16 is rejected for at least the same reasons as the method 7.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Owara et al. (US 7,966,293 B1, hereinafter Owara) in view of Bardham (US 9,430,330 B1, hereinafter Bardham), in view of Kumar et al. (US 2019/0087282 A1, hereinafter Kumar) and in view of Parab et al. {US 2017/0177452 A1, hereinafter Parab).
Regarding dependent claim(s) 9, the combination of Owara, Bardhan and Kumar discloses the method as in claim 1. However, the combination of Owara, Bardhan and Kumar do not appear to specifically disclose wherein: the instruction to link the third file of the second set of non-master files to the second file creates a hard link for the third file to the second file; and the metadata includes an inode number and a device identifier for the third file.  
In the same field of endeavor, Parab discloses wherein: the instruction to link the third file of the second set of non-master files to the second file creates a hard link for the third file to the second file (Parab discloses creating a file system name space change log and file data change log for any objects associated with the changes to the file system. the NTFS ondisk format is designed to be a collection of streams/files. Even the metadata about each stream, referred to as an "inode," is stored in a special stream/file called MFT (Master File Table) as series of entries with the first entry being a master file table entry (MFTEntry) for the MFT file itself, (see Parab: Para. 0022). Using these two properties of NTFS, given a file identifier it is possible to do a reverse lookup of the paths of associated files and/or directories {referred to generally as "objects") including hard links by simply walking up the parent identifiers for the inodes, (see Parab: Para. 0023-0027). The master file table (MFT) is a database in which information about every file and directory on an NT File System (NTFS) volume is stored. There is at least one record for every file and directory on the NTFS logical volume. Each record contains attributes that tell the operating system (OS) how to deal with the file or directory associated with the record, (see Parab: Para. 0028-0030). Metadata and file data changes in file systems (multi files). The first table of inodes of the file system of the client computing device to a second table of inodes of the file system of the client computing device, detecting changed inodes between the first set of inodes and the second set of inodes and translating the changed inodes data stream offsets into on disk locations. This reads on the claim concept of the instruction to link the third file of the second set of non-master files to the second file creates a hard link for the third file to the second file); and 
the metadata includes an inode number and a device identifier for the third file (uses file system metadata to allow pure inode based operations without ordering requirements. Detecting changes to a file system of a client computing device, (see Parab: Para. 0021-0023, 0025-0028). Most file systems allocate inodes for each object (file/directory) in a simple indexed table MFT giving each inode a number, referred to as a file number, (see Parab: Para. 0051-0058). The NTFS file system contains a file (multi files/third file) called the master file table. This reads on the claim concept of the metadata includes an inode number and a device identifier for the third file). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the
 effective filing date of the claimed invention to modify to restore multiple set files the metadata inode number(s) and the metadata storage module may respond by sending a metadata file of Owara, Bardhan and Kumar in order to have incorporated the creates a hard link, as disclosed by Parab, since both of these mechanisms are directed the NTFS file system contains a file called the master file table, or MFT. There is at least one entry in the MFT for every file on an NTFS file system volume, including the MFT itself. All information about a file, including its size, time and date stamps, permissions, and data content, is stored either in MFT entries, or in space outside the MFT that is described by MFT entries. As files are added to an NTFS file system volume, more entries are added to the MFT and the MFT increases in size. When files are deleted from an NTFS file system volume, their MFT entries are marked as free and may be reused. However, disk space that has been allocated for these entries is not reallocated, and the size of the M FT does not decrease. The NTFS file system reserves space for the M FT to keep the M FT as contiguous as possible as it grows. The space reserved by the NTFS file system for the MFT in each volume is called the M FT zone. Space for file and directories are also allocated from this space, but only after all of the volume space outside of the M FT zone has been allocated. Depending on the average file size and other variables, either the reserved M FT zone or the unreserved space on the disk may be allocated first as the disk fills to capacity. Volumes with a small number of relatively large files will allocate the unreserved space first, while volumes with a large number of relatively small files allocate the M FT zone first. In either case, fragmentation of the M FT starts to take place when one region or the other becomes fully allocated. If the unreserved space is completely allocated, space for user files and directories will be allocated from the MFT zone. If the MFT zone is completely allocated, space for new MFT entries will be allocated from the unreserved space. The MFT itself can be defragmented. To reduce the chance of the M FT zone becoming fully allocated before the defragmentation process is complete, leave as much space at the beginning of the M FT zone as possible before defragmenting the volume. If the M FT zone becomes fully allocated before defragmentation has completed, there must be unallocated space outside of the M FT zone. The default M FT zone is calculated and reserved by the system when it mounts the volume, and is based on volume size. In Unix-like operating systems such as
Linux, everything is a file and a file is fundamentally a link to an inode (a data structure that stores everything about a file apart from its name and actual content). A hard link is a file that points to the same underlying inode, as another file. To create a hard links in Linux, For example, the following command creates a hard link named tp to the file topprocs.sh. Incorporating the teachings of Parab into
Owara, Bardhan and Kumar would produce the change detection is accomplished by comparing two master file tables of two different versions of the same file system and inferring file system name space change, file system metadata change and file data change, as disclosed by Parab, (see Abstract).
	Regarding claim 18, (draw system): claim 18 is system claim respectively that correspond to method of claim 9. Therefore, 18 is rejected for at least the same reasons as the method 9. 
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Owara et al. (US 7,966,293 B1, hereinafter Owara) in view of Bardham (US 9,430,330 B1, hereinafter Bardham), in view of Kumar et al. (US 2019/0087282 A1, hereinafter Kumar) and in view of MacNeill et al. (US 9,229,942 B1, hereinafter MacNeill).
Regarding dependent claim(s) 10, the combination of Owara, Bardhan and Kumar discloses the method as in claim 1. However, the combination of Owara and Bardhan do not appear to specifically disclose wherein: the restoring the second file includes transferring file contents of the second file to the hardware server.
In the same field of endeavor, Kumar discloses wherein: the restoring the second file includes transferring file contents of the second file to the hardware server (a secondary copy operation, data agent 142 may arrange or assemble the data and metadata into one or more files having a certain format (e.g., a particular backup or archive format) before transferring the file(s) to a media agent 144 or other component. The file(s) may include a list of files or other metadata, (see Kumar: Para. 0177). A file system data agent, for example, may handle data files and/or other file system information. If a client computing device 102 has two or more types of data 112, a specialized data agent 142 may be used for each data type, (see Kumar: Para. 0175 and 0176). hardware and software components associated with performing information management operations on electronic data, typically one storage manager 140 and at least one data agent 142 (executing on a client computing device 102) and at least one media agent 144 (executing on a secondary storage computing device 106), (see Kumar: Para. 0171). This reads on the claim concept of the restoring the second file includes transferring file contents of the second file to the hardware server); and 
However, the combination of Owara, Bardhan and Kumar do not appear to specifically disclose the transmitting the instructions for the second set of non-master files to the hardware server causes a hard link from the third file to the second file to be created on the hardware server after the second file has been stored on the hardware server.
In the same field of endeavor, Macneill discloses wherein: the transmitting the instructions for the second set of non-master files to the hardware server causes a hard link from the third file to the second file to be created on the hardware server after the second file has been stored on the hardware server (The hardware device 100 may operate in a networked environment using logical connections to one or more remote nodes via communication interface 112, (see Macneill: Para. Col. 3 line 40-67 and Col. 4 1-67). Communication interface may include logic configured to support direct memory access (DMA) transfers between memory 104 and other devices, (see Macneill: Col. 5 line 1-67). A hard link table for any files in the source device that are associated with multiple hard links. For example, after creating the duplicate file on the storage device, (see Macneill: Col. 2 line 1-67). File by accessing any of the multiple hard links that are supposed to be associated with the file, erroneously expecting the modification to be accessible via the other hard links that are supposed to be associated with the file. The data in the multiple files (first, second and third) and converts the data to a data format that is supported by the storage device, (see Macneill: Col. 8 line 1-67). Multiple files from a source device, act 302. For example, the cloud tiering appliance 214 connects to the first server 204 via NDMP, initiates a NDMP backup operation, and receives copies of the hard link 4 232, the path /dirl/name4, the Mode number 2 224, and the file V 218 from the first file system 210, (see Macneill: Col. 10 line 1-67). A file system is a process that manages how and where data on a storage disk, typically a hard disk drive (HDD), is stored, accessed and managed. This reads on the claim concept of the transmitting the instructions for the second set of non-master files to the hardware server causes a hard link from the third file to the second file to be created on the hardware server after the second file has been stored on the hardware server). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify to restore multiple set files the metadata inode number(s) and the metadata storage module may respond by sending a metadata file of Owara, Bardhan and Kumar in order to have incorporated the creates a hard link for multiple files, as disclosed by Macneill, since both of these mechanisms are directed a file system can be thought of as an index or database containing the physical location of every piece of data on the hard drive or another storage device. The data is usually organized in folders called directories, which can contain other folders and files. Files on a storage device are kept in sectors. Sectors marked as unused can store data, typically in groups of sectors called blocks. It's the file system that identifies the size and position of the files as well as which sectors are ready to be used. A hard link is the file system representation of a file by which more than one path references a single file in the same volume. Any changes to that file are instantly visible to applications that access it through the hard links that reference it. However, the directory entry size and attribute information is updated only for the link through which the change was made. Note that the attributes on the file are reflected in every hard link to that file, and changes to that file's attributes propagate to all the hard links. Disk storage is a necessity that brings with it some interesting and inescapable details. Obviously, a file system is designed to provide space for non-volatile storage of data; that is its ultimate function. However, there are many other important functions that flow from that requirement. All file systems need to provide a namespace. That is a naming and organizational methodology. This defines how a file can be named, specifically the length of a filename and the subset of characters that can be used for filenames out of the total set of characters available. It also defines the logical structure of the data on a disk, such as the use of directories for organizing files instead of just lumping them all together in a single, huge conglomeration of files. The final building block is the software required to implement all of these functions. Linux uses a two part software implementation as a way to improve both system and programmer efficiency. The first part of this two-part implementation is the Linux virtual file system. This virtual file system provides a single set of commands for the kernel, and developers, to access all types of file systems. The file system specific device drivers are the second part of the implementation. The device driver interprets the standard set of file system commands to ones specific to the type of file system on the partition or logical volume. Incorporating the teachings of Macneill into Owara, Bardhan and Kumar would produce hard link handling for incremental file migration is described. A file is stored on a storage device, as disclosed by Macneill, (see Abstract).
Regarding claim 19, (draw system): claim 19 is system claim respectively that correspond to method of claim 10. Therefore, 19 is rejected for at least the same reasons as the method 10. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                 Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOHANES D KELEMEWORK/               Examiner, Art Unit 2164     

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164